 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDCharles Circle Clinic,Inc.andDistrict 1199 Massa-chusetts National Union of Hospital&Health CareEmployees,RWDSU, AFL-CIO,Petitioner. Cases1-RC-13244 and 1-RC-13245December 6, 1974DECISION AND DIRECTION OF ELECTIONSBY MEMBERSFANNING, JENKINS, AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Francis X. McDon-ough. Following the hearing, and pursuant to Sec-tion 102.67 of the National LaborRelations BoardRules and Regulations and Statements of Proce-dure, Series 8, as amended, and by direction of theRegionalDirector for Region 1, this case wastransferred to the National Labor Relations Boardfor decision. The Employer filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebrief filed herein, the Board finds:1.The Employer is a Massachusetts corporation en-gaged in providing abortion and gynecological care ser-vices on an outpatient basis in Boston, Massachusetts.The Employer contends that, because the nature of itsmedical services are primarilylocal incharacter, theBoard should not assert jurisdiction over its operations.In support of its position, the Employer cites the caseofCleveland Avenue Medical Center,209 NLRB 537(1974), wherein the Board declined to assert jurisdic-tion over a medical clinic primarily local in character.Although the hearings herein were directed toward ju-risdictional standards and policies then in effect, effec-tive August 25, 1974, the National Labor Relations Actwas amended by adding a new Section 2(14) whichenlarged the Board's jurisdiction in the health care fieldand defines a "health care institution" to include'any hopsital, convalescent hospital, healthmainte-nance organization,Jealth clinic, nursing home,extended care facility, or other institution devotedto the care of sick, infirm, or aged person.An examination of thislegislationand its legislativehistory shows clearly that Congress intended that theNational Labor Relations Act and its underlying poli-iPublicLaw 93-360, July 26, 1974cies by extended to medical care facilities whose activi-ties, although they may be local in character, have asubstantial impact on commerce.Turning to the facts in the instant case, the recordshows that the Employer commenced operations onAugust 15, 1973. From that date through April 30,1974, the clinic treated approximately 3,066 patientsderiving a gross income of $473,070. Projecting thisgross figure over a 12-month period shows that theEmployer would gross approximately $668,000. Therecord also shows that approximately 90 percent of theclinic's patients are residents of the State of Massa-chusetts. In addition, approximately 90 percent of thefees received are derived directly from the patientsthemselves and do not come from either private em-ployers engaged in interstate commerce or Federal orstate governments. The remaining 10 percent of fees forservices rendered came from the Massachusetts Medi-caid program, from out-of-state medicaid programs,and from CHAMPUS (Federal military insurance)programs.At the same time, the record shows that the Em-ployer purchases on a monthly basis from local medicalsupply houses supplies in an average amount of $4,000,half of which is estimated to have originated outside theCommonwealth of Massachusetts. In addition to theforegoing the employer pays approximately $525 amonth to various firms in New York City for account-ing services, legal fees, and malpractice insurancepremiums, $461 a month to a New York leasing firmfor furniture, and approximately $301 a month to Mas-sachusetts firms for utilities. Extended over a 12-monthperiod, these expenditures total approximately $40,000a year. As the Employer's annual gross income exceedsany discretionary standard we might apply, we findthat the impact of the Employer's operations on com-merce is sufficient to warrant assertion of jurisdictionherein and it will effectuate the purposes of the Act todo so.22.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Sections 9(c)(1) and 2(6) and (7) of theAct.4.As to the appropriate unit, although there weretwo separate petitions filed, one for a professional unitof registered nurses and the other for a nonprofessional2Thus, the Employer's gross incomesubstantially exceeds those dollarvolumejurisdictional standards applied tohospitals(Butte Medical Proper-ties,d/b/a Medical Center Hospital,168 NLRB 266 (1967)), nursing homes(University Nursing Home, Inc,168 NLRB 263 (1967)),visiting nursesassociations(Visiting Nurse Association, Inc.,188 NLRB 155 (1971)), andretail enterprises(Carolina Supplies and Cement Co,122 NLRB88 (1958)),and we do not decide at this time specifically what dollarvolume standardwill be applicable to facilities such as is involved herein215 NLRB No. 84 CHARLES CIRCLE CLINIC, INC.383unit,at the hearing the parties stipulated to aSonotono-type3election in which either the petitioned-for units or a merged unit would be appropriate. Ac-cordingly, we find the following voting groups to con-stitute appropriate units within the meaning of Section9(b) of the Act.Group A:All regular full-time and part-time regis-tered nurses, excluding physicians, supervisors,and allother employees.Group B:All regular full-time and part-timecounselors, telephone counselors, nursing aides,laboratory technicians, and administrative clerks,excludingmanagerialemployees, confidential em-ployees, professional employees, supervisors andguards as defined in the Act."Although the unit composition was stipulated to, theEmployer contends that Nancy Talbot and LindaGriebsch are supervisors and should be excluded fromgroup B. The Petitioner contends that neither of theseemployees is a supervisor and both should be includedin group B. The record shows that Nancy Talbot is thecoordinator of the evening clinic. As coordinator herfunction basically is to oversee the operation of theclinic during those hours that it is open in the evening.Talbot testifiedin generalthat the evening clinic oper-ated in a routine fashion with little or no need for anysupervison or direction because each of the employeesworking at the evening clinic knew what all the jobswere and how to carry out all of the functions relatedto the evening clinic. Initially, the clinic was open onenight a week, and in December 1973 or January 1974the clinic's hours were extended to a second evening, ator about which time Talbot was appointed coordinator.As of the date of the hearings, a third open evening hasbeen scheduled on a trial basis. During the first weeksthat the evening clinic operated on a one-evening-a-week basis, Clinic Administrator Burres was presentevery night. Talbot was appointed to alleviate thenecessity of Burres' being present, and either at thetime of her appointment or shortly thereafter, Talbotwas given a raise reflecting her duties as coordinator.As coordinator, Talbot spends those afternoons thatthe evening clinic is open working on things that needto be done for the evening clinic and then she continueson into the evening performing counseling servicealong with the other counselors. As coordinator, Tal-bot also had regularly scheduled weekly meetings withBurres whereat items such as the operation of the even-ing clinic, the employees' views of the doctors on duty,the scope of the treatment of clients, and the number3Sonotone Corporation,90 NLRB 1236 (1950)4At the hearing, it was represented that the Employer had no officeclerical employees in its employ Accordingly, this category of employee,in the absence of any evidence, is neither included nor excluded at this timeof patients that could be handled on a given night werediscussed. Talbot also discussed with Burres one em-ployee who was having trouble doing her job, and as aresultof this discussion the employee's job waschanged, and on another occasion, Talbot and Burresdiscussed ways of making the clinic run in a moreeconomical manner. Talbot also testified that if a sched-uling problem arose she would be the person mostlikely to be consulted as to how to handle it and thatshe was responsible to see that the evening clinic wasadequately staffed. From the above, it is clear thatTalbot has had substantial involvement in the opera-tion and expansion of the evening clinic and that in hercapacity as coordinator she controls and responsiblydirects the operations of the evening clinic. In thesecircumstances,we find that Talbot is a supervisorwithin the meaning of the Act and we shall exclude herfrom group B.As to Linda Griebsch the record shows that she hasthe title of telephone coordinator. As coordinator,Griebsch has the responsibility to see that the necessaryemployees are scheduled to work the hours the clinicisopen; to train new employees hired for telephonework; and to evaluate prospective employees' job ap-plications, interview applicants, and discuss the qualifi-cations of the applicants with the administrator and inconjunction with-the administrator decide which appli-cant should be hired. In addition, the record shows thatmanagement officials refer problems arising from thetelephone employees to Griebsch for handling and cor-rection. From the above, it is clear that Griebsch playsan effective part in the hiring of personnel' and hasdirect responsibility over the daily activities of the sixtelephone employees. In these circumstances, we findthat Griebsch is a supervisor within the meaning of theAct and shall, accordingly, exclude her from groupB.5In accordance with the above findings and the recordas a whole, we find that a unit of all regular and part-time registered nurses, full-time and part-time counse-lors, telephone counselors, nursing aides, laboratorytechnicians, and administrative clerks, but excludingphysicians,managerial employees, confidential em-ployees, and supervisors and guards as defined in theAct, may constitute a unit appropriate for the purposes5The status of three other employees was put in issue at the hearing One,nurse-anaesthetist ElaineWard,was alleged to be a supervisor As thelimited testimony as to her duties reveals nothing that would establish anysupervisory status, we find her to be an employee and included her in votinggroup A Another, nurse-anaesthetist William Adamski, was questioned onthe basis of being an irregular part-time employee.The only facts presentedas to this individual are in the Employer's brief to the effect that he workedon 4 different days between April 3 and May 11, 1974. As there is insuffi-cient evidence to establish the regularity of his work he will be allowed tovote subject to challenge if he is still employed by the clinic The thirdemployee, a nurse who substituted for the director of nursing when thedirector was on vacation,is,we are advised,no longer in the employ of theclinic and, accordingly,her status is a moot issue 384DECISIONSOF NATIONALLABOR RELATIONS BOARDof collective bargaining within the meaning of Section9(b) of the Act. However, this unit includes profes-sional and nonprofessional employees, which the Boardcannot join in a single unit without the desires of theprofessional employees being determined in a separatevote. Accordingly, we shall direct separate elections invoting groups A and B. The employees in group A willbe asked two questions on their ballot:1.Do you desire to be included in the same unitas other employees employed by the Employer atits Charles Circle Clinic for the purposes of collec-tive bargaining?2.Do you desire to be represented for the pur-poses of collective bargaining by District 1199MassachusettsNationalUnion of Hospital &Health Care Employees,RWDSU,AFL-CIO?It a majority of the professional employees in votinggroup A vote yes to the first question, indicating theirdesire to be included in a unit with the nonprofessionalemployees, they will be so included. Their votes on thesecond question will then be counted with the votes ofthe nonprofessional employees voting in group B todecide the representative for the entire combined bar-gaining unit(professionals and nonprofessionals). If,on the other hand, a majority of the professional em-ployees in voting group A do not vote for inclusion,they will not be included with the nonprofessional em-ployees and their votes on the second question will thenbe separately counted to decide whether or not theywish to be represented by the Petitioner in a separateprofessional unit.Our ultimate determination is based in part on theresults of the elections. However, we make the follow-ing findings in regard to the appropriate unit:1. If a majority of the professional employeesvote forinclusion in a unit with the nonprofessional employees,we find that the following employees will constitute aunit appropriate for the purposes of collective bargain-ing within the meaning of Section9(b) of the Act:All regular and part-time registered nurses, full-time and part-time counselors, telephone counsel-ors, nursing aides, laboratory technicians, and ad-ministrative clerks at the Employer's CharlesCircleClinic,butexcludingphysicians,managerial employees, confidential employees,and guards and supervisors as defined in the Act.2. If a majority of the professional employees do notvote for inclusion in the unit with nonprofessional em-ployees, we find the following two units to be appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:Unit A:All regular full-time and part-time regis-tered nurses, employed at the Employer's CharlesCircle Clinic, excluding physicians, supervisors,and all other employees.UnitB.- All regular full-time and part-time counse-lors, telephone counselors, nursing aides, labora-tory technicians, and administrative clerks, em-ployed at the Employer's Charles Circle Clinic,excluding managerial employees, confidential em-ployees, professional employees, supervisors, andguards as defined in the Act.[Direction of Elections andExcelsiorfootnote omit-ted from publication.]